Case: 19-30165    Document: 00515479728     Page: 1    Date Filed: 07/07/2020




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                        Fifth Circuit

                                                                       FILED
                                                                      July 7, 2020
                                  No. 19-30165
                                                                    Lyle W. Cayce
                                                                         Clerk
FIREFIGHTERS’ RETIREMENT SYSTEM; MUNICIPAL EMPLOYEES
RETIREMENT SYSTEM OF LOUISIANA; NEW ORLEANS
FIREFIGHTERS’ PENSION & RELIEF FUND,

             Plaintiffs - Appellants

v.

CITCO GROUP LIMITED; CITCO FUND SERVICES (CAYMAN ISLANDS),
LIMITED; CITCO BANKING CORPORATION, N.V.,

             Defendants - Appellees




                Appeals from the United States District Court
                    for the Middle District of Louisiana


Before WIENER, HIGGINSON, and HO, Circuit Judges.
JAMES C. HO, Circuit Judge:
      As this court recently reaffirmed, “there is no final decision if a plaintiff
voluntarily dismisses a defendant without prejudice, because the plaintiff ‘is
entitled to bring a later suit on the same cause of action.’” Williams v. Taylor
Seidenbach, Inc., 958 F.3d 341, 343 (5th Cir. 2020) (en banc) (quoting Ryan v.
Occidental Petroleum Corp., 577 F.2d 298, 302 (5th Cir. 1978)).            We also
observed that, under Rule 54(b), “in a suit against multiple defendants, there
is no final decision as to one defendant until there is a final decision as to all
defendants.” Id.
     Case: 19-30165      Document: 00515479728        Page: 2     Date Filed: 07/07/2020



                                     No. 19-30165
      Those principles control this case. Here, a group of Louisiana pension
funds sued various defendants for their alleged involvement in a Ponzi scheme.
The district court later entered summary judgment for a set of defendants—
the Citco Group and various related entities. To appeal that decision, the
Funds voluntarily dismissed one defendant without prejudice and then
resolved all remaining claims either by settlement or default judgment.
      The only difference between this case and Williams is the order of
dismissals after the adverse decision. In Williams, the voluntary dismissal
without prejudice disposed of all remaining defendants in the case. 958 F.3d
at 344. Here, the Funds voluntarily dismissed one defendant without prejudice
and then adjudicated their claims against other defendants. But that is a
distinction without a difference. The Funds sought to render an interlocutory
decision appealable by dismissing at least one defendant without prejudice.
And under Williams, that means—absent some further act like a Rule 54(b)
certification—there is no final, appealable decision. See id. at 343. 1
      We dismiss the appeal for want of appellate jurisdiction.




      1  Because the dismissal without prejudice in this case occurred after the order the
Funds seek to appeal, we do not decide how Williams and Ryan would apply where the
dismissal occurred before the adverse, interlocutory order. See Schoenfeld v. Babbitt, 168
F.3d 1257, 1265–66 (11th Cir. 1999) (concluding that there was a final decision in such a
case). For that reason, this decision does not create a split with the Eleventh Circuit—and
may explain why the Funds did not cite Schoenfeld in arguing that appellate jurisdiction
exists here.
                                            2